DETAILED ACTION
This correspondence is in response to the communications received December 21, 2021.  Claims 1-17 are pending.  Claims 18-23 have been withdrawn, see details below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date.


Election/Restrictions
Claims 18-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product / structure Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is rendered indefinite due to the recitation, “multi-gauge spacer frame having spacers secured to a periphery of the spacer frame by second tie bars”.  It is unclear if the “spacer frame” is still referring back to the “multi-gauge spacer frame”, since the label is not consistent.  There is ambiguity as to if there is one or plural frames being referred to.  There is insufficient antecedent basis for this limitation in the claim.










Relevant Prior Art
Huang et al. (US 2016/0211203) Fig. 15 and 16 have some of the main features, alone however this prior art cannot be used to reject the claims.

    PNG
    media_image1.png
    596
    468
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    734
    602
    media_image2.png
    Greyscale










    PNG
    media_image3.png
    573
    793
    media_image3.png
    Greyscale















    PNG
    media_image4.png
    813
    607
    media_image4.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the 

    PNG
    media_image5.png
    841
    600
    media_image5.png
    Greyscale


Regarding claim 1, the Applicant discloses in Figs. 1-5, Fig. 3A provided above, a method of frame handling during semiconductor package production, the method comprising: 

providing a lead frame having leads (lead frame 300 with leads 302, 304) secured to a periphery of the lead frame (306) by first tie bars (308); 

providing a multi-gauge spacer frame (100) having spacers (104) secured to a periphery of the spacer frame by second tie bars (106, 108), 

the spacers being thicker than the second tie bars (104 are clearly visible to be of greater thickness than 106, 108); and 

aligning the multi-gauge spacer frame (100) with the lead frame (300) such that the spacers and the second tie bars of the multi-gauge spacer frame do not contact the leads of the lead frame (this alignment aspect can be seen in Fig. 3A).

Regarding claim 11, the Applicant discloses in Figs. 1-5, Fig. 3A provided above, a method of assembling a power semiconductor module, the method comprising: 

aligning a lead frame (300) and a multi-gauge spacer frame (100) with a first substrate (200),



the multi-gauge spacer frame (100) comprising spacers (108) secured to a periphery of the spacer frame by second tie bars (106, 108), 

wherein the spacers are thicker than the leads (104 are thicker in several dimensions with respect to 302, 304), the first tie bars and the second tie bars (104 are thicker in several dimensions with respect to 106, 108 and 308);

connecting at least some of the leads (302) to contact pads (204) of the first substrate (200); 

attaching at least some of the spacers (104) to semiconductor dies (202) on the first substrate (200), at a side of the semiconductor dies facing away from the first substrate (104 attach to 202 at a side away from 200); 

applying a mold compound (500) such that the first tie bars (308), the second tie bars (106, 108), the side of the spacers facing away from the first substrate (top surface of 104), and a side of the first substrate facing away from the spacers (lower surface of 200) each remain at least partly uncovered by the mold compound (as can be seen in Figs. 5A and 5B show the exposed surface of 200, surface labeled 208, however the exposed portions of 104 are not shown); and 

severing the first tie bars connected to the periphery of the lead frame and the second tie bars connected to the periphery of the multi-gauge spacer frame (not shown in the drawings), to separate the power semiconductor module (502) from the lead frame and the multi-gauge spacer frame (discussed in ¶ 0041).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2014/0191381).

    PNG
    media_image6.png
    723
    570
    media_image6.png
    Greyscale

Regarding claim 1, the prior art of Lee discloses in Fig. 1-4, a method of frame handling during semiconductor package production, the method comprising: 

providing a lead frame (“top lead frame 12”, 14, ¶ 0012) having leads (inner fingers of the lead frame clearly visible) secured to a periphery of the lead frame (peripheral leads clearly visible, 50, 53, for example, ¶ 0012) by first tie bars (60); 

providing a multi-gauge spacer frame (“bottom lead frames 112, 114, 116, 118”, ¶ 0014) having spacers (“162, 164 act as vertical spacers”, ¶ 0015) secured to a periphery (132) of the spacer frame by second tie bars (136), 

the spacers being thicker than the second tie bars (the elements 162, 164 are wider than the surrounding components they are in direct contact with); and 

aligning the multi-gauge spacer frame (see dotted line in Fig. 3, which shows the intended alignment of the two frame constructs, which are to be placed into contact with each other) with the lead frame (so lower lead frames 112, 114, 116, 118 are brought into contact with upper lead frames 12, 14, 16, 18) such that the spacers and the second tie bars of the multi-gauge spacer frame do not contact the leads of the lead frame (inner fingers of the upper lead frame are not aligned with and thus are not in contact with the noted spacers 162, 164).

Regarding claim 2, Lee discloses the method of claim 1, wherein aligning the multi-gauge spacer frame with the lead frame comprises placing the multi-gauge spacer frame on the lead frame such that the periphery of the multi-gauge spacer frame is aligned with and contacts the periphery of the lead frame (the sequence of alignment can be seen in Fig. 3, and in Fig. 4, both upper and lower lead frames are shown to be in contact with each other).


Regarding claim 6, Lee discloses the method of claim 1, and Lee discloses, wherein one or more of the second tie bars (136) interconnect at least two of the spacers (162, 164) without contacting the periphery of the multi-gauge spacer frame (132).

Regarding claim 8, Lee discloses the method of claim 1, wherein the multi-gauge spacer frame is a dual-gauge spacer frame having a first gauge that corresponds to a thickness of the spacers and a second gauge that corresponds to a thickness of the second tie bars and the periphery of the dual-gauge spacer frame, and wherein the first gauge is lower than the second gauge (the gauge of elements 162, 164 is heavier than the surrounding tie bars 136, in that the elements 162, 164 are wider in dimension than the elements 136).

Regarding claim 9, Lee discloses the  method of claim 8, wherein the lead frame has a single gauge that corresponds to a thickness of the leads, the first tie bars and the periphery of the lead frame (12, 14, 16, 18 are all the same thickness).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0191381) in view of Pagkaliwangan et al. (US 2009/0102034, hereinafter referred to as ‘034’).

Regarding claim 5, Lee discloses the method of claim 1, however Lee is silent on,
wherein the lead frame is made of Cu, and wherein the multi-gauge spacer frame is made of Cu.

‘034 discloses in paragraph 0003, “Lead frames are generally etched or stamped from a metal, such as copper, to form the lead frame”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the lead frame is made of Cu, and wherein the multi-gauge spacer frame is made of Cu,

in the invention or system of Lee as taught by ‘034, for the purpose of building a lead frame from a material which is structurally robust and has a very high electron mobility characteristic.


Allowable Subject Matter
Claims 3, 4, 7 and 10 are (potentially, provided the 112 rejection to claim 1 is overcome) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not disclose the particular physical arrangement cited in the recitation of claim 3, “wherein the second tie bars secure the spacer elements spacers to the periphery of the multi-gauge spacer frame in a first direction, and wherein at least some of the first tie bars secure corresponding ones of the leads to the periphery of the lead frame in a second direction perpendicular to the first direction.” 

The prior art does not disclose the particular physical arrangement cited in the recitation of claim 4, “wherein the lead frame is made of Cu, and wherein the multi-gauge spacer frame is made of AlSiC.”  Although the materials cited in the recitation are known materials for use in a lead frame arrangement, the use of a mixed material where one lead frame is one material and the other lead frame is a specific other material are not known in the art.

The prior art does not disclose the particular physical arrangement cited in the recitation of claim 7, “wherein a first one of the spacers is laterally spaced inward from a second one of the spacers with respect to the periphery of the multi-gauge spacer frame, and wherein one or more of the second tie bars interconnect the first one and the second one of the spacers without contacting the periphery of the multi-gauge spacer frame.”



Claims 11-17 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of making a lead frame chip package as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 11, the prior art discloses a method of making a lead frame chip package, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the particular method steps that create the lead frame packaging arrangement, 
“attaching at least some of the spacers to semiconductor dies on the first substrate, at a side of the semiconductor dies facing away from the first substrate; 
…
applying a mold compound such that the first tie bars, the second tie bars, the side of the spacers facing away from the first substrate, and a side of the first substrate facing away from the spacers each remain at least partly uncovered by the mold compound”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893